Citation Nr: 1039826	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-01 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim for service connection for peripheral neuropathy of the 
upper extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2008, a statement of the case 
was issued in December 2008, and a substantive appeal was 
received in January 2009.


FINDINGS OF FACT

1.  The RO denied service connection for peripheral neuropathy of 
the upper extremities in September 2004.  The Veteran did not 
timely appeal.

2.  Since the September 2004 decision, evidence relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim has 
not been received.  


CONCLUSIONS OF LAW

1.  The September 2004 RO decision denying service connection for 
peripheral neuropathy of the upper extremities is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The criteria to reopen the claim for service connection for 
peripheral neuropathy of the upper extremities based on new and 
material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by letters in January 2006, 
October 2006, May 2007, and December 2009.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  All necessary notice, 
including the notice required by Kent v. Nicholson, 20 Vet. App. 
1 (2006), and by Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
was provided before the October 2007 adjudication, and it is 
clear that the Veteran understands what is necessary to establish 
entitlement.  

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran examinations in March 
2007 and September 2007; obtained medical opinions as to the 
etiology of the Veteran's peripheral neuropathy; and afforded the 
Veteran the opportunity to give testimony before the Board.  More 
VA examinations are not necessary, as the claim has not been 
reopened.  38 C.F.R. § 3.159 (2010).  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran served in Vietnam from July 1967 to July 1968.  
Service connection is in effect for diabetes mellitus.

The RO denied service connection for peripheral neuropathy of the 
upper extremities in September 2004.  The Veteran was notified of 
this decision and of his appellate rights by letter dated 
September 28, 2004.  He submitted a notice of disagreement in 
October 2005; since it was not received within one year of notice 
of the rating decision, it was therefore not timely.  38 U.S.C.A. 
§ 7105(b)(1).  Thus, the rating decision became final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The RO denied service 
connection because service treatment records did not show 
peripheral neuropathy of the upper extremities, it was first 
diagnosed in July 2004, some 36 years post service, and there was 
no medical evidence to indicate that it was manifest to a 
compensable level within one year from the date of his last 
exposure to herbicides. 

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 
provides that new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In order to 
prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2010).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due to 
the natural progress of the nonservice connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
the latter instance, the non-service connected disease or injury 
is said to have been aggravated by the service-connected disease 
or injury.  38 C.F.R. § 3.310.  

The evidence submitted since the last final decision in September 
2004 is not new and material, and so it is not sufficient to 
reopen the claim.  

The March and September 2007 VA examination reports are not new 
and material evidence because they do not relate the Veteran's 
peripheral neuropathy to service or to his service-connected 
diabetes mellitus.  To the contrary, the examiner in September 
2007 indicated that the Veteran's peripheral neuropathy was not 
caused or aggravated by his service-connected diabetes mellitus, 
and he explained why, in light of evidence in the claims folder.  

The Veteran's recent statements that physicians have told him 
that his peripheral neuropathy is due to chemical or Agent Orange 
exposure and that a primary cause of peripheral neuropathy is 
chemical exposure is not new, as the Veteran had previously 
indicated in May 2004 that he had peripheral neuropathy caused by 
Agent Orange exposure, and in July 2004, he had indicated that a 
team at a VA Medical Center had told him that it was a 
service-connected condition.  

The Veteran indicated in September 2006 that a September 2006 VA 
examination report verifies that his peripheral neuropathy was 
caused by Agent Orange exposure.  However, the September 2006 VA 
neurology report he identified contains an impression of 
peripheral neuropathy but does not relate it to service or to the 
Veteran's service-connected diabetes mellitus.  Accordingly, 
neither his statement nor the report itself is new and material 
evidence.  Other medical records which have been received may be 
new, but they are not material, as they do not relate the 
Veteran's peripheral neuropathy to service or to a 
service-connected disability.  

Consideration of the benefit of the doubt doctrine has been 
requested.  However, the doctrine does not apply in determining 
whether new and material evidence has been submitted.  Martinez 
v. Brown, 6 Vet. App. 462 (1994).  

The evidence still does not show that the Veteran's peripheral 
neuropathy of his upper extremities is related to service or to a 
service-connected disability such as diabetes mellitus.  Since 
new and material evidence has not been received concerning the 
claim, the claim may not be reopened and remains denied.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  




ORDER

Ne and material evidence has not been received to reopen the 
Veteran's claim of service connection for peripheral neuropathy 
of the upper extremities.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


